Citation Nr: 1100128	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected posttraumatic stress disorder (PTSD) prior 
to February 7, 2006, and entitlement to a rating in excess of 30 
percent thereafter.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:  Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to February 1974.  

The Board of Veterans' Appeals (Board) initially received this 
case on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas.  In that decision, the RO implemented a November 
2005 Board decision that granted service connection for PTSD.  
The RO then assigned an initial 10 percent rating for the 
service-connected PTSD, effective from June 27, 2002.  The 
Veteran timely appealed the initial 10 percent rating assigned 
for the service-connected PTSD.  

The RO issued another rating decision in April 2006 that 
increased the 10 percent rating to 30 percent for the service-
connected PTSD, effective from February 7, 2006.  As the award is 
not a complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a decision promulgated in June 2008, the Board found that the 
criteria for the assignment of a rating in excess of 10 percent 
was not met prior to February 6, 2006 and the criteria for the 
assignment of a rating in excess of 30 percent was not met on or 
after February 7, 2006 for the service-connected PTSD, and as 
such, denied the Veteran's claim for an increased initial rating.  
The Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  

While his claims were pending at the Court, the Veteran's 
representative and the VA Office of General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision and 
remand the case to the Board for further development and 
readjudication.  In a May 2010 Order, the Court granted the Joint 
Motion.  The case was returned to the Board.  The Joint Motion 
also determined that the issue of a TDIU was reasonably raised by 
the record, yet it was not addressed by the Board in the June 
2008 decision.  The Court agreed.  As such, the issue is included 
on the Title Page and is addressed in the Remand portion of this 
document.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's 
service-connected PTSD has, as likely as not, been manifested by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical speech, near-continuous panic, 
impaired impulse control, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and an inability to 
establish and maintain effective work and social relationships.  

2.  The medical evidence of record establishes that the Veteran's 
delusions, hallucinations and erratic behavior, symptoms which 
render the Veteran totally disabled, are due to his non-service-
connected schizophrenia, and not the service-connected PTSD.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the 
assignment of an initial 70 percent rating, but no higher, for 
the service-connected PTSD have been met since the effective date 
of service connection.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 including 
Diagnostic Code 9411 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Proper notice was not provided to the Veteran prior to the 
initial grant of service connection; however, the underlying 
service connection claim was granted, and therefore any defect 
with regard to the pre-adjudicatory notice is harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the Veteran is 
challenging the initial rating assigned following the grant of 
service connection.  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

That notwithstanding, the RO provided the Veteran with a 
subsequent duty-to-assist letter in March 2006 that specifically 
provided notice of how the VA assigns initial ratings and 
effective dates for any grant of service connection, in 
compliance with the holding in Dingess.  The March 2006 notice 
letter was followed with an April 2006 statement of the case 
(SOC) and then a June 2007 Supplemental Statement of the Case 
(SSOC).  

Moreover, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

Subsequent to the Court's May 2010 Order granting the Parties' 
Joint Motion, the Veteran's attorney submitted additional 
evidence on the Veteran's behalf directly to the Board along with 
a waiver of review by the Agency of Original Jurisdiction (AOJ).  
This evidence included notice that the Veteran had been 
involuntarily committed as an inpatient in a private facility in 
or around May 2010.  No accompanying records regarding this 
inpatient treatment were submitted; however, the Veteran's 
attorney indicated in the cover letter attached to the newly 
submitted evidence that all evidence pertinent to the Veteran's 
claim had been obtained and there was no additional evidence to 
obtain.  As such, a remand to obtain additional records would 
serve no useful purpose.  Additionally, because the Veteran 
waived review of the newly submitted evidence by the AOJ, the 
Board may proceed without prejudice.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Increased Ratings

The Veteran seeks a higher rating for the service-connected PTSD.  
He asserts that his psychiatric symptomatology is due to his 
PTSD, which resulted from being sexually abused during service.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected PTSD has been assigned an initial 
10 percent rating from June 27, 2002, and a 30 percent rating 
from February 7, 2006.  In cases such as this, where the Veteran 
appeals the initial rating assigned for a service-connected 
disability, consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Also, it is appropriate to consider whether separate ratings 
should be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign a 
rating solely on the basis of social impairment.  See 38 C.F.R. § 
4.126.  Age may not be considered as a factor in evaluating a 
service-connected disability.  38 C.F.R. § 4.19.

38 C.F.R. § Diagnostic Code 9411 governs ratings for PTSD, based 
on the regulations set forth in 38 C.F.R. § 4.126 and § 4.130, 
the General Rating Formula for Mental Disorders.

Under Diagnostic Code 9411, a 10 percent evaluation is warranted 
when the veteran exhibits occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; when symptoms are controlled by 
continuous medication.  

A 30 percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is warranted when the veteran exhibits 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

The next higher, 70 percent, evaluation is warranted for a mental 
disorder where the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical; obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating Formula 
for Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 
2004).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32].  A GAF score of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Id.  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).  

The issue in this case is not whether the Veteran is totally 
disabled, as that has been essentially established by the 
totality of the evidence on the basis of the numerous 
disabilities, both physical and mental.  Rather, the issue here 
is whether the Veteran is totally disabled solely due to his 
service-connected PTSD.  The medical evidence reveals that the 
Veteran has schizophrenia (a psychosis), in addition to a 
diagnosis of PTSD.  Importantly, the Veteran has exhibited 
additional symptomatology that has been attributed to his non-
service psychosis.  When it is not possible to separate the 
effects of service-connected and non-service-connected 
disabilities, such effects should be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  The record in this case includes several medical 
opinions regarding the severity of the Veteran's overall mental 
condition, but only one medical professional attempts to 
distinguish between the Veteran's service-connected PTSD symptoms 
and his non-service-connected psychiatric symptomatology.  
Importantly, this same examiner points out the drastic 
inconsistencies in the Veteran's reported history, which is not 
surprising, given his mental status.  Thus, the Veteran's 
reported history is not necessarily credible and that is one 
factor in determining the weight of the evidence in this case.  

The evidence includes service treatment records (STRs), VA 
examinations from 1998, February 2006, October 2007 (with a 
January 2008 addendum), and numerous VA mental health outpatient 
treatment records dating back to 2001, including individual 
assessments, individual and group therapy notes, as well as 
memoranda summarizing the Veteran's overall condition.  Also of 
record is a private memorandum dated August 2010 summarizing 
clinical visits dating back to 2008.

These documents collectively show that the Veteran has received 
treatment for a variety of problems, including polysubstance 
abuse, and a psychosis that was manifested by delusional 
thinking, reports of hallucinations, disorganized thinking, 
erratic and inappropriate behavior.  The records also reflect 
that the Veteran had a diagnosis of PTSD as a result of a sexual 
trauma sustained during active duty.  

Neither a psychosis nor evidence of actual sexual trauma was 
shown in service.  However, there were signs of nervousness which 
tend to corroborate the Veteran's post-service account of being 
sexually abused in service.  A February 1973 STR notes that the 
Veteran entered sick bay with marked red splotching over almost 
the entire body, including the forehead.  It was noted that the 
Veteran had been released from the Brig the morning before with 
symptoms noted soon afterward.  He exhibited signs of nervousness 
and acute restlessness, and it appeared to be a 
psychophysiological reaction to stress.  

The STRs also show that the Veteran came from a broken home and 
that the Veteran had a long-standing personality disorder.  
Specifically, an August 1973 psychiatric consultation report 
reflects that the Veteran had served approximately 12 days of a 
three month sentence resulting from a court martial for larceny, 
and had also received a $600 fine and a bust to E-1 when he began 
complaining that he could not take it anymore.  He indicated that 
he was likely to explode and hurt someone.  The report also noted 
that the Veteran had approximately five Captain's Masts for 
disrespect.  Significantly, the report goes on to state that the 
Veteran came from a broken home and chaotic background; that he 
never really had a home and was reared by Aunts, sisters, and 
grandparents.  He dropped out of high school in the 10th grade at 
age 17.  Also significant, the report indicates that there was no 
evidence of a thinking disorder, hallucinations, or delusions at 
that time.  The examiner noted that the Veteran had always been 
in trouble and did not profit from experience or punishment.  He 
reacted with ineffectiveness when confronted with minor stress.  
His judgment was immature and impulsive and his relationship to 
others was continuously fraught with fluctuating emotional 
attitudes.  He was noted to rationalize his behavior, blame 
others for his environment and contain hostility as a result of 
his background.  The diagnosis was emotionally unstable 
personality and situational adjustment reaction.  The examiner 
opined that the Veteran had a significant and longstanding 
personality disorder that rendered him incapable of serving 
adequately.  It was recommended that the Veteran be discharged 
for unsuitability.  

VA outpatient records from 1997 and 1998 provide clear evidence 
of a psychosis at that time.  A January 1997 attending note, for 
example, indicates that the Veteran was running out of his 
medication and had very pressured speech with some tangentiality 
and circumstantiality.  He spoke at times of his contact with 
extra terrestrial beings and stated that he felt as though "we 
are not alone."  He appeared paranoid and refused to answer 
further questions.  In addition to auditory hallucinations 
(buzzing and whispers), he also reported 
visualizations/hallucinations and tactile hallucinations.  The 
impression was that the Veteran appeared to be delusional and 
somewhat hypomanic.  

A March 1998 VA examination report notes a diagnosis of paranoid 
schizophrenia.  The Veteran reported that he first began seeing 
aliens in the early 1980's.  

In complete contrast to the 1973 STR regarding the Veteran's 
upbringing are numerous post-service VA treatment records, all of 
which note the Veteran's self-reported history of being raised in 
a normal childhood with loving and caring parents.  VA outpatient 
treatment records from 2001 and 2002 show that the Veteran 
received treatment for a variety of problems, particularly 
polysubstance abuse.  During that time he was attending a 
sobriety maintenance group and individual therapy at a methadone 
clinic.  He was an active participant during these sessions and 
maintained adequate stability.  He was stable in his employment 
and had recently gained custody of his daughter.  A July 2002 
entry shows the Veteran was committed to his treatment and had 
shown growth as demonstrated by his level of involvement and 
treatment status.  These records also show the veteran exhibited 
classic PTSD symptoms, including nightmares, hypervigilance, 
hyperarousal, flashbacks and recurrent thoughts.  These records 
also show that the Veteran continued to consistently report that 
he was sexually abused in service.  An October 2002 individual 
therapy note indicated that the Veteran denied recent 
hallucinations or paranoid ideations, but he reported feeling 
flat all the time, and stated that he never seemed happy anymore.  

According to a June 2003 memorandum prepared by the Veteran's VA 
treating clinical nurse, P.H., the Veteran's PTSD was affecting 
his ability to maintain employment.  He had ongoing issues of 
paranoia, distrust, hypervigilance, hyperarousal and 
reexperiencing events, but remained reasonably compliant with 
medications prescribed to him.  

In a May 2004 memorandum from the Veteran's treating 
psychiatrist, he noted that the Veteran had been compliant with 
treatment.  In a separate May 2004 memorandum, P.H. noted that 
the Veteran had been attending psychotherapy on a regular basis 
for several years to address issues that occurred while he was in 
the Navy and that resulted in PTSD related to in-service sexual 
assault.  P.H. described the Veteran's account of being placed in 
the Brig on bread and water at one point in time and was severely 
beaten, his head shaved, and sexually handled/harassed by the 
Marines who were guarding him.  The Veteran also reported that 
six months after this event, the Veteran was accused of theft and 
charged.  He was incarcerated and was then coerced into having 
oral sex with "Chief Cooper" in exchange for an early release.  
The report further noted that the Veteran currently complained of 
continued nightmares, hypervigilance and reliving of the abusive 
in-service stressors.  The Veteran was noted to have made 
progress in his therapy sessions and remained compliant with 
medications to help symptom management.  

A September 2005 VA mental health assessment once again indicates 
that the Veteran was raised by his mother and father in a caring 
and supportive environment and that he denied child abuse.  He 
once again reported the same, consistent story of being sexually 
abused by three marines after being incarcerated in the brig in 
service.  The Veteran also reported that he purposely misbehaved 
after the sexual abuse incidents so that he would be let out of 
the service.  The report also notes that the Veteran last worked 
in 1994 as an electrician, and that he had trouble holding a job 
because of his quickness to anger and his betrayal by authority 
figures in the service led to a general dislike for authority 
figures. 

On February 7, 2006, the Veteran underwent his first VA 
Compensation and Pension examination for PTSD.  It was noted that 
the Veteran had a GED and had not done any full time work in the 
last 15 to 20 years.  He complained of nightmares, flashbacks, 
paranoia, panic, and an inability to get along with family and 
friends.  He reported nightmares of being sexually assaulted 3-4 
times per week, and the examiner noted that he gave symptoms 
which fit the full syndrome of PTSD.  He seemed to be indicating 
a state of panic, or paranoia.  He reported the same, consistent 
story of being assaulted by 3 guys in a Marine brig.  Although he 
stated that he had abstained from alcohol and drugs since 1995, 
he seemed to contradict himself as he was in still in a methadone 
program.  The examiner also pointed out that the Veteran appeared 
to be giving a disjointed account of his abuse in the Navy and it 
was difficult for the examiner to understand the precise sequence 
of events.  Importantly, the examiner noted that the claims file 
was not provided in conjunction with the examination.  

On examination, the Veteran was able to engage in a normal range 
and variety of activities of daily living without interruption of 
his typical daily routine.  During the examination the veteran 
had jerking and twitching of his limbs throughout, but seemed 
neither anxious nor overly energized.  His thought process 
overall was fairly logical, coherent and relevant.  He was 
articulate, verbal, well dressed and well groomed.  He was 
apparently, mentally intact and fairly cooperative.  He seemed 
intelligent and his speech was well understood.  He was also well 
oriented to time, place, and situation.  His fund of general 
information and verbal comprehension were both good.  His 
concentration was excellent.  His affect was one of excitation 
and agitation.  Overall his sensorium was clear.  However, his 
reasoning, social skills and short-term memory were all poor.

The Veteran reported that he has had numerous confrontations with 
individuals due to anger, including a recent fight wherein he 
actually struck someone.  He stated that he has several DUI's as 
well as arrests for assault.  He was previously married and has 3 
children and reported that he resided with his young daughter.  
He also mentioned a common-law marriage that lasted for 4 years.  
He reported problems keeping a job.

A review of psychological symptoms included anxiety, panic 
attacks, depression, insomnia, crying spells, anhedonia, and 
nightmares.  He denied auditory or visual hallucinations, but 
seemed to be indicating paranoia.  He denied suicidal or 
homicidal ideas.  The examiner also noted a number of behavior 
problems including mood instability, anger control problems, 
combativeness, and agitation, which resulted in him striking 
another individual.  The Veteran seemed to have a dramatic 
deficit in social and occupational functioning.  A GAF score of 
45 was given.

VA outpatient treatment records dated from March 2006 to May 2007 
show that despite several missed appointments, the Veteran was 
able to continue regular counseling and therapy sessions as well 
as treatment through the Opioid Replacement Clinic.  

Also, at an August 2006 individual therapy session, the Veteran 
discussed his feelings of isolation and lack of intimacy since 
his sexual trauma in the Navy.  Mental status examination 
revealed that the Veteran was well-groomed and cooperative, but 
related poorly and was easily distractible, guarded and 
hypervigilant.  The Veteran's affect was anxious, thought process 
was circumstantial, tangential, and there was paranoia.  The 
Veteran's concentration was impaired, recent memory was intact, 
but remote memory and judgment were impaired.  

In an August 2006 mental health attending note, a VA staff 
physician noted that the Veteran was seeking a refill of his 
Buprenorphine.  The physician indicated that he had known the 
Veteran for the past four years, and besides Opioid dependence 
and chronic pain syndrome, the Veteran had severe PTSD with 
concurrent depression.  The doctor noted significant paranoia due 
to PTSD and a hearing deficit.  The doctor added that the 
Veteran's psychiatric issues caused significant impairment in 
personal, social, and occupational functioning, and opined that 
the Veteran was totally disabled.  

In a February 2007 VA mental health note, P.H. noted that the 
Veteran continued to have significant issues with PTSD/depression 
and anxiety, and, while he was taking medications he continued to 
have very problematic issues with daily living due to his ongoing 
hypervigilance compounded by his hearing loss.  P.H. opined that 
the combination of issues he was dealing with rendered him 
completely and totally disabled.  

In May 2007, the Veteran's assessment was severe PTSD with 
significant depression and paranoia, in partial remission even 
with medication.  

The Veteran underwent VA examination in October 2007.  The 
examiner interviewed the Veteran, took a detailed history of his 
post service psychosocial history and reviewed available clinical 
reports from treating physicians.

On examination the Veteran was very disorganized and quite 
cognitively impaired.  His primary symptoms were depression, 
anger, and aggression as well as periods where he was euphoric 
and emotionally labile.  He also reported symptoms of anxiety, 
nightmares of his in-service sexual trauma, trouble engaging in 
sex, and paranoia.  He denied any history of suicidality.  He 
constantly worried and had trouble sleeping.  He had significant 
stressors of unstable housing, unemployment and worsening medical 
problems.  The Veteran also had a history of serving jail time 
for aggravated assault, domestic violence, and drug charges.  
Although the Veteran reported being clean and sober for the last 
6-7 years, the examiner noted that he had in fact tested positive 
for cocaine use on the day of the examination.  The Veteran's 
life was very chaotic.  He described being cut off from all 
family and living with his girlfriend, but not getting along with 
her.  His occupational adjustment since his last examination had 
not changed.  He stated that he typically bounced from job to job 
with the longest lasting 6 months.  He currently spent his time 
walking around or looking for things to sell.

As with his previous examinations, the Veteran reported that he 
was raised in a happy childhood.  The Veteran presented as 
casually dressed but poorly groomed.  He immediately became 
tearful and labile throughout the examination.  He was verbal and 
cooperative with the examination but rapport was difficult to 
establish.  He was well oriented.  His thought process was 
generally logical and relevant, but he became incoherent at times 
and had a tendency to go off on tangents.  There was a history of 
delusional thinking and some reports of hallucinations.  He had 
very poor social skills with reasoning and judgment extremely 
poor based on his personal history.  His fund of general 
information and verbal comprehension were average and his 
capacity for simple arithmetic was good.  He reported significant 
problems with concentration and memory, related to a number of 
factors including multiple strokes secondary to the microvascular 
disease, an extensive history of alcohol and drug abuse, and 
significant psychiatric illness.

The examiner provided four Axis-I diagnoses listed as ongoing 
polysubstance dependence, psychotic disorder, PTSD and cognitive 
disorder secondary to microvascular disease.  The examiner 
concluded that the Veteran's problem behaviors centered primarily 
around his substance abuse, violent outbursts and physical 
aggression.  The examiner specifically noted that he had a 
"great deal of skepticism about the validity of the Veteran's 
reported stressor events especially considering his long history 
of misrepresenting psychological symptoms related to his 
substance abuse, variability of the Veteran's report of his 
background, and apparent psychotic thought process."  The 
examiner also opined that the Veteran was exaggerating his 
alleged PTSD symptoms.  Nonetheless, because the examiner was 
stuck with the PTSD diagnosis and because he was specifically 
requested by the RO to opine as to what percentage of symptoms 
were associated with the PTSD, he therefore opined that the PTSD 
symptoms contributed, at most, to only a third of the Veteran's 
overall social and occupational dysfunction and that the vast 
majority of the social and occupational dysfunction related to 
his substance abuse/dependence and long standing personality 
disorder.  The Veteran's psychotic disorder also impacted his 
social and occupational functioning and was more likely than not 
related to the long history of ongoing substance dependence.  The 
Veteran also had a cognitive disorder secondary to microvascular 
disease and was experiencing declining memory and concentration.  
In addition, the Veteran's personality disorder, which is rooted 
in childhood development, framed all of the Axis-I disorders and 
accounted for most of the Veteran's social dysfunction.  The 
examiner then concluded that the Veteran's overall condition was 
about the same as when he was last examined but with some 
declining health problems and likely progressive cognitive 
decline.  

The examiner further opined, in a January 2008 addendum, that it 
was less likely than not that the Veteran's substance abuse with 
resulting psychosis was due to the PTSD.  The examiner noted that 
it was difficult to differentiate the psychotic symptoms from the 
PTSD symptoms.  Nonetheless he concluded that the Veteran's 
anxiety, avoidance of sex, insomnia, nightmares and avoidance of 
traumatic experiences could be attributed to PTSD.  The symptoms 
of psychosis included, hallucinations, delusions (including 
paranoia), disorganized thinking, erratic behavior, inappropriate 
anger outbursts, social isolation, and flattened affect.  The 
Veteran's substance abuse exacerbated all of these symptoms.

The examiner once again questioned the validity of the PTSD 
diagnosis relating to the alleged military sexual trauma, but 
conceded that the Veteran's account of the incidents had already 
been accepted.  The examiner believed that at least some of his 
symptoms could be related to a troubled childhood.  

A November 2008 VA treatment summary from the Veteran's military 
sexual trauma counselor, K.F., notes that various VA medical 
professionals, including doctors, have indicated that the Veteran 
has severe chronic disabling PTSD and is completely and totally 
disabled.  The summary further notes that the Veteran has 
undergone individual therapy sessions to help him deal with his 
PTSD symptoms and severe depression which resulted from his in-
service sexual trauma.  The November 2008 report notes, in 
particular, that the Veteran often spoke of his great childhood, 
noting that he was raised in a stable environment by his 
biological parents who were both professionals.  He claimed no 
trauma during childhood, and no sexual assault until his 
experience in the Navy.  K.F. indicated that the Veteran spent 
years self medicating his depression with alcohol and drugs and 
that his current level of functioning improved since he was 
prescribed Seroquel, an atypical antipsychotic.

Importantly, K.F. noted that the Veteran did not initially 
disclose his long battle with suicidal thoughts to her because he 
was so guarded.  K.F. noted that the Veteran very reluctantly 
admitted it to her after much probing and after she had assured 
him that she would not take any action to have him committed 
unless he was at imminent risk of harm.  In this regard, the 
Veteran revealed that in the mid 1990's he was advised by a 
mental health professional at the Dallas VA to never answer yes 
to any question concerning suicidal ideation.  The Veteran was 
advised that if he revealed having any thought of suicide, it 
would result in his "being locked up."  Because the Veteran's 
in-service sexual trauma occurred in the capacity of being locked 
up which he was in the Brig, he is apparently terrified of being 
locked up, and therefore has repeatedly denied the truth of his 
recurring thoughts of self harm to any clinician (VA treatment 
providers, C&P examiners and private sector physicians).  K.F. 
further noted that the Veteran's failure to disclose the extent 
of his despair and hopelessness altered the course of his 
treatment for his mental illness toward a focus on substance 
abuse issues for years, and the severity of his depression and 
PTSD were not recognized.  

K. F. could see no evidence of a personality disorder, noting 
that the Veteran appeared badly damaged by his in-service sexual 
trauma, with an inability to experience emotional intimacy.  He 
also continued to experience sleep disturbance, emotional 
numbness, and isolation.  His poor concentration, irritability, 
difficulty with authority figures and "refusal to bend over for 
anyone" has compromised his ability to hold a job.  His social 
and occupational functioning had been further diminished by his 
paranoia.  The diagnosis, according to K.F. was chronic and 
severe PTSD, with major depressive disorder with psychiatric 
features.  Global Assessment of Functioning (GAF) was 45.  

The record further reflects that the Veteran was involuntarily 
committed as an in-patient in or around May 2010.

An August 2010 private memorandum from D.F., M.D notes that the 
Veteran, due to his co morbidities and primary psychiatric 
illnesses, is 100 percent disabled and likely not able to return 
to work at all.  

In summary, the record in this case shows a clear connection 
between the Veteran's psychiatric condition and interference with 
the Veteran's social interaction and his ability to work.  The 
question is what percentage of his symptoms are attributable to 
the service-connected PTSD and what percentage of his symptoms 
are attributable to his nonservice-connected psychosis, also 
diagnosed as schizophrenia.  The Board acknowledges that the 
Veteran's GAF score has most recently been assessed at 45 which, 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual (DSM-IV), 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  While such a GAF score 
suggests a greater level of impairment than is contemplated by 
the current 30 percent rating, there remains some question as to 
why the Global Assessment of Functioning (GAF) is so low.  Is it 
based on the service-connected symptomatology or the nonservice-
connected symptomatology?  

In this case, the Veteran was found to have significant symptoms 
associated with substance abuse, psychosis, personality disorder 
and cognitive disorder in addition to symptoms of PTSD.  These 
other disorders are not service-connected, but, according to the 
evidence, cause a significant level of additional social and 
occupational impairment.  Here, the VA examiner in 2007 attempted 
to differentiate between service-connected and non-service-
connected symptomatology, and indicated that the vast majority of 
the social and occupational dysfunction related to the Veteran's 
substance abuse/dependence and long-standing personality 
disorder.  See Mittleider v. Brown, 11 Vet. App. 181 (1998) (The 
Board is precluded from differentiating between symptomatology 
attributed to a service-connected disability and another service-
connected disability in the absence of medical evidence which 
does so).  However, this finding is based on the examiner's 
underlying opinion that the Veteran's PTSD diagnosis is 
misplaced.  The October 2007 examiner stated at least twice that 
he questioned the validity of the Veteran's PTSD diagnosis that 
was based on his self-reported history of the in-service sexual 
trauma.  

While it is true that the Veteran's self-reported history has 
been somewhat inconsistent over the years, the examiner chose to 
believe the history reported on the 1973 STR which indicated that 
the Veteran came from a broken home, was raised by family other 
than his biological parents, and that he had a long-standing 
personality disorder, despite the fact that the majority of the 
evidence noted otherwise.  The October 2007 examiner relied 
solely on this account of the Veteran's pre-service history to 
discount his assertions regarding the alleged in-service sexual 
trauma, rather than accept the Veteran's numerous post-service 
accounts of being raised in a normal abuse-free childhood 
environment by both biological parents.  As noted, the Veteran 
lacks credibility because the record contains inconsistent 
statements regarding his past and corroborates drug use when the 
Veteran was denying such use; however, the October 2007 examiner 
provided no rationale for accepting one variation of the 
Veteran's upbringing (the 1973 STR report) versus the others (all 
post-service examination reports).  In this regard, the Veteran 
at one point explained that he misbehaved in service on purpose 
so that he would be discharged.  This is consistent with his 
reports of fearing repeated sexual assaults.  Given the Veteran's 
schizophrenia diagnosis, there is simply no way of knowing which 
version of the Veteran's childhood is true, and there is, to 
date, no other corroborating evidence to support the Veteran's 
assertions that he was actually sexually abused during service.  
Regardless, however, service connection for PTSD has already been 
established on the basis of in-service sexual assault, and the 
question at issue is the proper rating to assign, not whether the 
Veteran was in fact assaulted in service.  

The VA examiner in October 2007 believes that only 30 percent of 
the Veteran's symptoms are related to PTSD, which would arguably 
correspond to the assignment of a 30 percent rating.  However, he 
also indicated that the Veteran's substance abuse exacerbated his 
symptoms and that it was difficult to distinguish his PTSD 
symptoms from other psychiatric symptoms.  Additionally, the 
Veteran's treating physicians, clinicians, nurses, and therapists 
have all described the Veteran's PTSD as severe.  They have also 
indicated that the Veteran's PTSD symptoms included paranoia, 
anxiety, avoidance of sex, insomnia, nightmares and avoidance of 
traumatic experiences, anger outbursts, isolation and suicidal 
ideation.  These mental health providers have had an opportunity 
to spend hours and hours interviewing the Veteran, gathering 
information from the Veteran, and observing his behavior in a 
variety of settings.  These examiners have consistently and 
adamantly determined that the Veteran's PTSD symptoms include the 
paranoia, anger outbursts, etc.  

Although suicidal ideation was regularly denied by the Veteran at 
therapy sessions and VA examination, K.F. explained in November 
2008 that the Veteran was afraid to reveal this symptom for fear 
of being locked up.  

In essence, the October 2007 examiner opined that the Veteran's 
PTSD was essentially 30 percent disabling, with the remaining 
symptomatology attributable to the non-service-connected 
schizophrenia.  However, as noted above, this examiner questioned 
the validity of the underlying PTSD diagnosis, and moreover, only 
interviewed the Veteran once.  He was not a treating physician.  

By contrast, weighing in favor of a higher rating, the Veteran's 
treating mental health physicians, clinicians and therapists have 
painted an overall disability picture that warrants the 
assignment of a 70 percent rating since the effective date of 
service connection.  These providers have collectively shown that 
it is nearly impossible to clearly delineate all of the 
psychiatric symptomatology into either one category (PTSD) or 
another (psychosis).  However, the October 2007 examiner 
determined that the Veteran's psychosis is manifested by 
delusions, hallucinations, paranoia, and erratic thinking, and 
the Veteran's treating providers have not stated otherwise.  
Moreover, it is a well-established medical principle that the 
mere definition of "psychosis" is a withdrawal from reality, 
which would naturally include delusional thinking, 
hallucinations, and erratic and bizarre behavior.  Aside from 
those obvious symptoms attributable to the non-service-connected 
psychosis, the line becomes more blurred.  Significantly, when, 
as here, it is not possible to separate the effects of service-
connected and non-service-connected disabilities, such effects 
should be attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the 
Veteran's suicidal ideation, anger outbursts, near continuous 
panic, inability to establish and maintain effective 
relationships must be attributed to the service-connected PTSD.  
As such, the criteria are more nearly approximated for the 
assignment of a 70 percent rating.  

Finally, there is no question that the Veteran is totally 
disabled based on the numerous reports from the Veteran's 
treating providers; however, the record does not reflect that the 
total disability is solely a result of the PTSD.  The Veteran's 
mental health clinicians, doctors and therapists have never 
attempted to disassociate the Veteran's PTSD symptoms from his 
schizophrenia and other disabilities.  These opinions must be 
weighed against the opinion of the VA examiner in October 2007 
and January 2008 who specifically opined that the Veteran's 
service-connected PTSD represented only 30 percent of his 
psychiatric disability picture.  Therefore, in resolving all 
doubt in the Veteran's favor, the totality of the evidence 
reflects a severe disability picture due to PTSD, but not one 
that is 100 percent disabling due to the PTSD.  

In light of the totality of the evidence, and in weighing the 
opinion of the October 2007 examiner with the other evidence of 
record, the most appropriate rating for the Veteran's PTSD is 70 
percent, and no higher.  As a result the assignment of a 100 
percent rating for the service-connected PTSD is not for 
assignment in this case.  The October 2007 examiner opined that 
the Veteran's delusions, hallucinations and erratic thinking were 
attributable to the non-service-connected psychosis.  The 
Veteran's VA mental health providers have not challenged this 
assessment, and it would not seem reasonable to do so.  The 
symptoms which elevate the Veteran's disability to the level of 
"totally disabling" include the symptoms attributable to his 
psychosis, and this is possible to separate.  Other factors 
contribute to the total disability picture, including hearing 
loss, and chronic pain syndrome.  

Moreover, the record contains evidence that the Veteran is able 
to function in society, particularly when compliant with his 
medication.  VA examiners have noted that the Veteran is able to 
engage in activities of daily living without interruption of his 
typical daily routine.  The examiners have consistently noted 
that the Veteran's thought process was fairly logical.  The 
Veteran remained cooperative during examinations and during most 
therapy sessions.  He participated in group sessions regularly.  
Although the Veteran reportedly struggled to maintain a happy 
relationship with his common law wife, he nevertheless was able 
to maintain the relationship.  These examples show that the 
Veteran's functional impairment is severely limited due to the 
PTSD symptoms; however, they also show that it is not complete 
and total.  Thus, the assignment of a 70 percent rating, but not 
higher, is more nearly approximated for the service-connected 
PTSD.  

Based on the evidence of record, it does not appear that the 
Veteran's service-connected PTSD has been any more or less 
disabling at any time since the effective date of service 
connection.  Thus, the assignment of this 70 percent rating is 
warranted for the entire appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
PTSD is not fully contemplated by the now assigned 70 percent 
rating.  As discussed above, the criteria for a rating in excess 
of 70 percent are not met.  The Veteran's delusions, 
hallucinations, erratic behavior, and paranoia are attributable 
to nonservice-connected disabilities.  The regular scheduler 
standards contemplate the symptomatology shown in this case.  As 
an aside, it is noted that while the Veteran has been unemployed 
for many years, his occupational impairment is contemplated in 
the 70 percent rating assigned.  Moreover, as noted above, the 
Veteran's non-service-psychosis contributes to the Veteran's 
overall disability picture.  In essence, there is no evidence of 
an exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular scheduler 
standards.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  Thun v. Peake, 
22 Vet. App. 111 (2008).  


ORDER

An initial 70 percent rating for the service-connected PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The issue of entitlement to a TDIU has been raised by the record, 
but the issue has not yet been adjudicated.  In Rice v. Shinseki, 
22 Vet. App. 447 (2009). , the Court clarified that a TDIU claim 
is part of the Veteran's increased rating claim where, as here, 
the Veteran claims unemployability due to his service-connected 
disability and the schedular rating is less than total.  
Therefore, the proper remedy here is for the Board to remand, 
rather than refer, the TDIU component of the increased rating 
issue to the AOJ for proper development and adjudication.  

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. § 4.16(b).

The record shows that the Veteran is currently unemployed and he 
meets the schedular requirements for assignment of a TDIU.  He 
alleges that his service-connected disabilities prevent him from 
obtaining gainful employment.  While he has been afforded VA 
examinations, an opinion as to his unemployability due solely to 
his service-connected disabilities and the impact of those 
disabilities on his employability is not of record.  As the 
Veteran has additional disabilities that are not service 
connected, the Veteran should be afforded an appropriate VA 
examination to determine whether he is unable to secure or 
maintain substantially gainful employment as a result of his 
service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send a duty-to-assist notice letter in 
compliance with 38 C.F.R. § 3.159 notifying 
the Veteran of any information or lay or 
medical evidence not previously provided that 
is necessary to substantiate the TDIU claim 
on appeal.  This notice must indicate what 
information or evidence the Veteran should 
provide, and of what information or evidence 
VA will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  
This letter should also comply with the Court 
case of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise him 
concerning the elements of a disability 
rating and an effective date.

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.

3.  Ask the Veteran to identify all health 
care providers that have treated him for his 
service-connected disabilities, and attempt 
to obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file

4.  After completion of the above, the 
Veteran should be scheduled for VA 
examinations, to include a psychiatric 
examination, to evaluate whether the Veteran 
is able to secure and follow a substantially 
gainful occupation as a result of his 
service-connected disabilities.  The claims 
folder must be made available to and be 
thoroughly reviewed by the examiner(s) in 
connection with the examination(s).  The 
examiner(s) must indicate in the examination 
report(s) that the claims folder was 
reviewed.  The psychiatric examination report 
should include a complete discussion of the 
Veteran's subjective complaints, findings on 
mental status examination, and a multi-axial 
diagnosis with Global Assessment of 
Functioning (GAF) score.  Following a review 
of the Veteran's medical records and history, 
the examiner(s) should discuss all relevant 
medical evidence and findings regarding the 
service-connected disabilities.  The 
examiner(s) should indicate whether the 
Veteran is unemployable due to his service-
connected disabilities.  In particular, the 
examiner should indicate the effect the 
Veteran's PTSD has on his ability to obtain 
and maintain gainful employment.

The examiner(s) should clearly state the 
rationale(s) for any opinion expressed.  If 
any requested opinion cannot be given, the 
examiner(s) should state the reason(s) why.

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the AOJ should adjudicate 
the issue of entitlement to TDIU.  All 
applicable laws and regulations should be 
considered.  If the determination remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of the 
case that summarizes the pertinent evidence 
and fully cites the applicable legal 
provisions.  The Veteran should be afforded 
an opportunity to respond before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


